Case 1:20-cr-00534-BMC Document 15-2 Filed 09/01/21 Page 1 of 5 PagelD #: 225

| Te Judge Cogayy,

I she, deroeed ch like to stat by
t thay Kite. Cl fer allowing hye
te expicst to a psiciern all J the
Shame, geilt, and ar A phe
einekions Lf feel qs a'yese(p
lot ny actions. As had as it
ma be to be th the s/teatrey
Didim ceonent/ hhY the pee
pecple whe seF¥er ac the tro
Wem et tha t- L ChHCecH feve d
Land fi eake, their Cor. TE charset
their lives feever- Voth (ag LT
isay-or do wl ever Fiy that...
| D asl Cod fer forgive ness
| ever Wight and £ realiae. thet
Litt 5..i—n geticns, not my werd s
Land tb upelits. act woth part
ithe wey te vedersp HOw. Up te
this pdins- 4 mylife Llived
peer doy as if EF weag.ag vvefin.
hr DAL Lre dh my actions Vy
Dad hand T nubs clea /Y¥- ebly ih
| Fe, the treth (5 Dnerer was
Case 1:20-cr-00534-BMC Document 15-2 Filed 09/01/21 Page 2 of 5 PagelD #: 226

A victing, LT have Ciery ease, tw
be £1 SLECeSS IH lite and LT alleuced
Nr ten: ‘bics te “3a whe by rhs le
isd 1h Oo Viertins ine fel, ty. Eb
hetee. fine | ( bec, 5 fone ed) taken
Ov+t of qebicn Se te Se ty, and alloned
time to veal, work oc Cevle€ tine
hee Elven CF my veys. Feu Che e&
ih ny im Fe pb 15 ne biath ve abs
Change tel me im E& alone that
(4 wi lliag to de Y the werk neccessar
+0 Mcre formerré ane learn to /
be & better mans Thies. 5h td ©
Werle with In IMs tie we
Special tet Diare Fpnalig bee
hones tias te what T Keel and
becCat 5¢é oF that L herve b eer,
able te jdentity the bebacrews
and patterns at-need fe be
changed. ti9 Away Lan
givite fel +o have Becmer Bae th) ay

Cp por tin T twa Aig dnt my evew

Acetic qin ides, tiFY the.
CAL5E.- The real ib is aL hove
alet co werk te delbopt the
Case 1:20-cr-00534-BMC Document 15-2 Filed 09/01/21 Page 3 of 5 PagelD #: 227

o™

treth iS TD am glad to.de mh
Lf Cah net dict on the yeucs
leg. + gid epfertenitys lost. Whe
Lt CaN do 15. thauk mcd have
% chauce te start ahewr and
he the may LZ trely can he.
Eve mement in my Ife
| brevgh+ me te this otht, cid
IT con tinee to work eh Way
5el¥ ahd Merve forward, thew it
- all Caw be fee S5eime thrng.
| Mone. ck it wlll be th veine
LE am will ihe te Gace ya t
whatever dees fen yee neko
rere how meel Lime Serve, bot
LE want wee te kyen that Ere
ide willbe Spent oy. tvens-ferm the,
m ge]F ythreegh gctkicn, Lote
2 hetter hemer betag. Vot cue
| da will be bras be cl. this le
alee + the. tm, get 4 Iement has
04. Seme ches like and Lf ni's$
TL cceld. fern back time, bet
the aaly thing LT cary do pS ver
ere Co4tihee 2 Werk towerds
Case 1:20-cr-00534-BMC Document 15-2 Filed 09/01/21 Page 4 of 5 PagelD #: 228

Chan Ce aud Congider the Crt icine
that Cay ly e Doss ob le te oe
\evsigt- L want tos be 4 be tHet-

Fath ec a beter Soi, q hepte,-

bre thy eer, oe better- Friend, ahd
a hove. alfa bette. Inn gl7 -
What eve the ceotcome fe L
wil accep te tu. 1 / ¥Fe// ; bet
fer Fla, Fy Ae ft : e val in /
oi Nove Met} h = é la Sf 4
icbecy PKS Gh t. a on the
that led to an, c = Moy te
TAKE 4% Con Khon, tie pagececrh
WwOmenywhese Ices will be
Changed fo ever Ve CHE wel
He ahle & F098 that gud tk
ME CD) a@t night +h PER hg clog
the de Mase tes thei /, Les a
entlicteg. The only fl he LT Cee
de 1$ nere- Step woe le “hEs- lg
| SCO poe G be Her iM@%
ina hb. ad

eeoS

5

, eve dey T Cay peal, oon

ane hel OS INC. CHE ~ who is

Bh hay “+y TL £

“a Mog he iA a Felt Ghd help
161749 te Chakee be kere. th

te 7
Case 1:20-cr-00534-BMC Document 15-2 Filed 09/01/21 Page 5 of 5 PagelD #: 229

het S50iMe one else. The oul

[Hey be mei fority hat Thde
ts to Gite p+ awa throug
Loetyceeh and hel p. Prem, this
ido fore d Tieu do oe} thes @
two thhocent wemers ) Ghd my sel
to Contibnee to s+4r hve Jew erds
i +h e goal oF rightob shes $ and
te tr oO help the hex + persen
that (yo he eth deny the
| Voad thle let Yme here- Thank

j yO fer qllow ing me ta wri te

i te el, Ghd thank C-od fterth rs

lo tenity te really make 4
ong ar get Ge work with
the fell ek my hewt. Pura va

| Knew this ts pert cok Ced_s
plan and 1K Contthee to vovk

| hn ow d and never giter Bow
ike a fles e fuo aa b

Cc frvcl ehio OF! heed guid he)
te the patel bacate cn quid t
people th general: They k Yel
p-type to fer a time aud eur”

i} Yeading. Z |
